           Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 1 of 37




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

NATIONAL AUDUBON SOCIETY,           )
                                    )
NATURAL RESOURCES DEFENSE           )
COUNCIL, INC.,                      )
                                    )                 COMPLAINT FOR
AMERICAN BIRD CONSERVANCY,          )                 DECLARATORY AND
                                    )                 INJUNCTIVE RELIEF
CENTER FOR BIOLOGICAL DIVERSITY, )
                                    )
DEFENDERS OF WILDLIFE,              )                 Civ No. 1:21-cv-448
                                    )
NATIONAL WILDLIFE FEDERATION,       )
                                    )
and SIERRA CLUB,                    )
                                    )
                Plaintiffs,         )
                                    )
      v.                            )
                                    )
U.S. FISH AND WILDLIFE SERVICE, and )
                                    )
U.S. DEPARTMENT OF THE INTERIOR, )
                                    )
                Defendants.         )

                                  INTRODUCTION

      1.     The Migratory Bird Treaty Act (MBTA) broadly applies, by its plain

terms, to the killing of any migratory bird “at any time, by any means or in any

manner.” 16 U.S.C. § 703(a). In August 2020 this Court held unlawful and vacated

the “Jorjani Opinion”—an attempt by Defendants U.S. Department of the Interior

(DOI) and Fish and Wildlife Service (FWS) to construe the MBTA as applying only

to actions that are specifically directed at taking or killing migratory birds. The

Court held that Defendants’ interpretation—which eliminated protections for birds



                                           1
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 2 of 37




that would be “incidentally” killed by industrial activities in the course of their

regular operations—violated the unambiguous language and overriding

conservation purpose of the MBTA. See NRDC v. U.S. Dep’t of the Interior

(“NRDC”), -- F. Supp. 3d --, 2020 U.S. Dist. LEXIS 143920 (S.D.N.Y. Aug. 11, 2020).

       2.     Notwithstanding this Court’s ruling, Defendants continued to

implement the Jorjani Opinion in contravention of the Court’s vacatur order. And

now, Defendants—stating that they “disagree” with the Court’s decision—have

adopted a regulation codifying the same unlawful legal interpretation the Court

rejected. In flouting the Court’s ruling, Defendants also run roughshod over the

National Environmental Policy Act (NEPA) in several respects, including by failing

to consider reasonable alternatives to a regulation that will allow millions of

migratory birds to be killed with impunity. Accordingly, Defendants’ regulation

should meet the same fate as the unlawful Jorjani Opinion on which it is based: it

must be declared illegal and set aside.

                                      JURISDICTION

       3.     This Court has jurisdiction over Plaintiffs’ claims under 28 U.S.C.

§ 1331. Venue is appropriate in this Court under 28 U.S.C. § 1391(e)(1)(C) because

this is a civil action brought against agencies of the United States and Plaintiffs

National Audubon Society and Natural Resources Defense Council maintain their

principal place of business in this judicial district, id. § 1391(c)(2).




                                             2
           Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 3 of 37




                                       PARTIES

      4.     Plaintiff National Audubon Society, Inc. (Audubon) is a national

nonprofit conservation organization—exempt from tax under Section 501(c)(3) of the

Internal Revenue Code—dedicated to protecting birds and the places they need,

today and tomorrow, throughout the Americas using science, advocacy, education,

and on-the-ground conservation. Founded in 1905, Audubon has over 1.2 million

members nationwide, including 64,719 members in New York where it is

incorporated. Among its many activities, Audubon operates 41 nature centers, has

23 state programs, and over 450 local chapters throughout the country, including 27

in New York. Audubon, its chapters, and its members played a significant role

advocating for the passage of the MBTA in 1918. Since then, the MBTA has been a

foundation for nearly all of Audubon’s activities and goals providing baseline

protections for most of the nation’s native bird species, thereby enabling Audubon to

achieve its mission of protecting birds and the places they need.

      5.     Plaintiff Natural Resources Defense Council (NRDC) is a national

environmental advocacy group organized as a New York non-for-profit corporation.

NRDC has offices in New York, Chicago, the District of Columbia, San Francisco,

Santa Monica, and Bozeman, and has hundreds of thousands of members across the

country. NRDC’s mission is to safeguard the Earth: its people, its plants and

animals, and the natural systems on which all life depends. NRDC has a

longstanding interest in defending bedrock environmental laws and protecting

wildlife from the threats of industrial development and pollution. NRDC has



                                          3
           Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 4 of 37




worked for many years to protect migratory birds and their habitats through

litigation, science, and advocacy, including efforts to bolster regulatory protections

and to work with industry and the agencies in developing guidelines and best

management practices to avoid unnecessary harm to birds.

      6.     Plaintiff American Bird Conservancy (ABC) is a 501(c)(3) non-profit

conservation organization whose mission is to conserve native birds and their

habitats throughout the Americas. ABC pursues this mission by safeguarding the

rarest bird species, conserving and restoring habitats, and reducing threats to bird

species. ABC’s more than 8,000 individual members, as well as its staff, board

members, donors, and supporters, enjoy observing, studying, and photographing

migratory birds throughout the country, including in New York. ABC is a leading

organization working to reduce threats to birds from habitat destruction; from

collisions with buildings, towers, and wind turbines; from toxins such as hazardous

pesticides and lead, and myriad other threats. ABC pursues its goals through

scientific research and analysis; advocating for bird conservation at the local, state,

regional, and federal levels; forming bird conservation partnerships with other

organizations throughout the northern and southern hemispheres; and advocating

for meaningful regulatory changes to address threats to birds effectively through

various means, including the submission of rulemaking petitions.

      7.     Plaintiff Center for Biological Diversity (Center) is a 501(c)(3)

corporation that is headquartered in Tucson, Arizona, with offices in various

locations throughout the country. The Center works through science, law, and policy



                                           4
           Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 5 of 37




to secure a future for all species, great or small, including many species of migratory

birds. The Center is actively involved in efforts to conserve migratory birds and

their habitat. The Center has more than 63,000 members throughout the United

States and the world, including more than 4,300 in New York.

      8.     Plaintiff Defenders of Wildlife (Defenders) is a non-profit membership

organization headquartered in Washington, D.C. with field offices throughout the

country. Founded in 1947, Defenders is a science-based conservation organization

with over 340,000 members nationwide, including more than 26,000 in New York.

Defenders is dedicated to the protection of all native wild animals and plants in

their natural communities and the preservation of the habitats on which they

depend. Defenders advocates for new approaches to wildlife conservation that will

help keep species from becoming endangered, and it employs education, litigation,

research, legislation and advocacy to defend wildlife and habitat. Defenders is one

of the nation’s leading advocates for endangered species and wildlife conservation.

      9.     Plaintiff National Wildlife Federation (NWF) is a national not-for-

profit membership organization dedicated to the protection of the environment and

natural resources. Founded in 1936, NWF has more than a million members,

partners, and supporters nationwide, and has affiliate organizations in fifty-one

states and territories. NWF’s mission is to educate, mobilize, and advocate to

preserve and strengthen protection for wildlife and wild places. Among other things,

this includes advocating for the protection of migratory birds from harm from oil

and gas development, pipeline projects, and other direct industrial threats.



                                          5
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 6 of 37




      10.    Plaintiff Sierra Club is the nation’s oldest and largest grassroots

environmental organization, and has 67 chapters across the country. Sierra Club is

incorporated in the State of California, with headquarters in Oakland, California,

and has over 830,000 members nationwide dedicated to exploring, enjoying, and

protecting the wild places of Earth; to practicing and promoting the responsible use

of the Earth’s ecosystems and resources; to educating and enlisting humanity to

protect and restore the quality of the natural and human environment; and to using

all lawful means to carry out these objectives. Its mission includes engaging its

members and the public to protect wildlife and their habitats, including advocating

for protections for migratory birds. For example, Sierra Club has participated in

both advocacy and litigation to address the impacts of oil and gas development, such

as drilling and pipelines, on migratory birds and other wildlife. Sierra Club has

approximately 53,000 members in New York state.

      11.    Plaintiffs’ members have recreational, aesthetic, educational, and

scientific interests in the preservation of migratory birds and rely on the Plaintiff

organizations to advocate for those interests. Many of Plaintiffs’ members regularly

observe, study, photograph, protect, and otherwise enjoy migratory birds in the

wild. Plaintiffs and their members are therefore injured by the challenged

regulation, which codifies an interpretation of the MBTA that does not prohibit the

“incidental”—i.e., the unintended albeit foreseeable—killing of migratory birds, and

therefore removes industry’s legal incentive to avoid killing birds. Companies’

failure to take such preventive measures will result in millions of bird deaths that



                                           6
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 7 of 37




otherwise would have been avoided, and it will subject certain species to greater

risk of becoming threatened or endangered. Plaintiffs’ members reside and recreate

in areas where these impacts occur, and where affected birds would have migrated

or otherwise used for habitat.

      12.    The unlawful legal interpretation codified in the regulation already

has had, and will continue to have, significant on-the-ground effects that harm the

interests of Plaintiffs and their members, including by eliminating any legal

incentives for companies to avoid or minimize killing and injuring migratory birds.

Industrial sectors that have sought to avoid and/or minimize impacts on migratory

birds in the past have already relied, and will continue to rely, on the legal

interpretation codified in the regulation to avoid taking measures that otherwise

would have prevented unnecessary bird deaths.

      13.    Defendants’ legal position as codified in the regulation also

undermines federal support for and involvement in the continued development of

best management practices to reduce the take and killing of migratory birds by

various industries. Consequently, the regulation harms, and will continue to harm,

the Plaintiff organizations by requiring them to divert their limited resources and

personnel in an attempt to fill the gap left by the federal government’s

abandonment of efforts to implement the MBTA so as to mitigate the impact of

industrial activities on migratory birds.

      14.    Declaring the regulation unlawful and setting it aside will redress

these injuries to Plaintiffs and their members.



                                            7
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 8 of 37




      15.    Defendant FWS is a federal agency within DOI that is authorized and

required by law to protect and manage the fish, wildlife, and native plant resources

of the United States. FWS implements and enforces the MBTA and has primary

authority for its day-to-day administration.

      16.    Defendant DOI is an agency of the United States with ultimate

responsibility for the administration and implementation of the MBTA.

                                  BACKGROUND

   The History of the MBTA’s Expansive Protection for Migratory Birds

      17.    In 1916, the United States entered into an agreement with Great

Britain, on behalf of Canada, to establish a “uniform system of protection” for

migratory birds. See Convention Between the United States and Great Britain for

the Protection of Migratory Birds, Aug. 16, 1916, 39 Stat. 1702 (Canada

Convention). The Canada Convention addressed a “national interest of very nearly

the first magnitude,” Missouri v. Holland, 252 U.S. 416, 435 (1920), and “recited

that many species of birds in their annual migrations traversed certain parts of the

United States,” but “were in danger of extermination through lack of adequate

protection.” Id. at 431.

      18.    Congress enacted the MBTA in 1918 to implement the Canada

Convention “for the protection of migratory birds.” Act of July 3, 1918, ch. 128, 40

Stat. 755. Since then, the United States has entered into additional treaties for the

conservation of migratory birds with Mexico, Japan, and the former Soviet Union.

See Convention for the Protection of Migratory Birds and Game Mammals, Feb. 7,



                                          8
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 9 of 37




1936, 50 Stat. 1311 (Mexico Convention); Convention for the Protection of Migratory

Birds and Birds in Danger of Extinction, and Their Environment, Mar. 4, 1972, 25

U.S.T. 3329, T.I.A.S. No. 7990 (Japan Convention); Convention Concerning the

Conservation of Migratory Birds and Their Environment, Oct. 13, 1978, 29 U.S.T.

4647, T.I.A.S. No. 9073 (Russia Convention).

      19.    In amending the MBTA in 1936 to incorporate the Mexico Convention,

Congress adopted the current version of the prohibition on the killing of migratory

birds. Pub. L. No. 74-728, § 3, 49 Stat. 1556. Since that time, the MBTA has

provided that: “[u]nless and except as permitted by regulations made as hereinafter

provided in this subchapter, it shall be unlawful at any time, by any means or in

any manner, to pursue, hunt, take, capture, kill, attempt to take, capture or kill”

migratory birds. 16 U.S.C. § 703(a).

      20.    Both the conventions with Japan and the Soviet Union broadly called

for the parties to prevent damage to birds from pollution. See Japan Convention,

art. VI; Russia Convention, art. IV. In 1995, the United States and Canada

negotiated modifications to the original Canada Convention requiring the countries

to “seek means to prevent damage to such birds and their environment, including

damage from pollution.” Protocol Between the Government of the United States and

the Government of Canada Amending the 1916 Convention Between the United

Kingdom and the United States of America for the Protection of Migratory Birds,

Dec. 5, 1995, S. Treaty Doc. No. 104-28, art. IV. The Mexico Convention was

similarly modified in 1997. See Protocol Between the Government of the United



                                          9
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 10 of 37




States of America and the Government of the United Mexican States Amending the

Convention for the Protection of Migratory Birds and Game Mammals, May 5, 1997,

S. Treaty Doc. No. 105-26.

    Subsequent Acts of Congress that Reinforce the MBTA’s Application
       to Industrial Activities that Foreseeably Kill Migratory Birds

      21.     In 1986, Congress contracted the MBTA’s felony reach to only

“knowing” violations. See Pub. L. No. 99-645, § 501, 100 Stat. 3590 (amending 16

U.S.C. § 707(b)). Congress left untouched the MBTA’s misdemeanor provision,

which provides that “any person, association, partnership, or corporation who shall

violate any provisions of said conventions or of this subchapter, or who shall violate

or fail to comply with any regulation made pursuant to this subchapter shall be

deemed guilty of a misdemeanor . . . .” 16 U.S.C. § 707(a).

      22.     In 2002, Congress exempted certain narrowly defined military

readiness activities from the MBTA’s general protections. In response to a court

ruling which found that military drills that incidentally killed migratory birds

violated the MBTA, see Ctr. for Biological Diversity v. Pirie, 191 F. Supp. 2d 161

(D.D.C. 2002), Congress exempted military readiness activities on a temporary

basis from liability for incidental take under the MBTA. See Pub. L. No. 107-314,

div. A, title III, § 315(a), 116 Stat. 2509 (2002). Congress retained liability, however,

for routine installation support activities and the “operation of industrial activities”

by the military. Id. § 315(f)(2). Congress simultaneously directed DOI to promulgate

regulations under the MBTA authorizing incidental killing by military readiness

activities provided that the military comply with regulations to monitor and

                                           10
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 11 of 37




minimize impacts on migratory birds. Id. § 315(d). FWS issued such regulations in

2007. See 50 C.F.R. § 21.15.

      Defendants’ Consistent Interpretation that the MBTA Prohibits
      Incidental Killing of Migratory Birds by Industrial Activities

      23.     For more than seventy years, FWS construed, and the U.S.

government enforced, the MBTA as a statute that applies regardless of the actor’s

specific intent to kill or take migratory birds. See, e.g., United States v. Schultze, 28

F. Supp. 234, 236 (D. Ky. 1939) (endorsing the government’s position that “[i]n view

of the broad wording of the act, and the evident purpose behind the treaty and the

act . . . it was not the intention of Congress to require any guilty knowledge or

intent to complete the commission of the offense, and that accordingly scienter is

not necessary”); United States v. Reese, 27 F. Supp. 833 (W.D. Tenn. 1939) (similar).

      24.     From the early 1970s until 2017, DOI and FWS interpreted the MBTA

to prohibit incidental killing of migratory birds, imposing liability for activities and

hazards that led to the deaths of protected birds, irrespective of whether the

activities were specifically aimed at harming birds. See NRDC, 2020 U.S. Dist.

LEXIS 143920, at *10. After industrial activities emerged as the most significant

threat to bird populations in the latter half of the century, FWS regularly

investigated causes of incidental killing; among them oil pits, power-lines,

contaminated waste pools, oil spills, and commercial fishing lines and nets. FWS,

through the U.S. Department of Justice, brought cases involving industrial

activities that foreseeably and predictably kill migratory birds, such as operating oil

pits without precautions to protect birds, United States v. Stuarco Oil Co., No. 73-

                                           11
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 12 of 37




CR-129 (D. Colo. Aug. 17, 1973); misapplying pesticides in areas known to be

frequented by birds, United States v. Corbin Farm Servs., 444 F. Supp. 510 (E.D.

Cal. 1978), aff’d on other grounds, 578 F.2d 259 (9th Cir. 1978); operating

contaminated waste treatment ponds in the absence of any measures to safeguard

birds, United States v. FMC Corp., 428 F. Supp. 615 (W.D. N.Y. 1977), aff’d, 572

F.2d 902 (2d. Cir. 1978); and erecting power lines in areas with high concentrations

of migratory birds, United States v. Moon Lake Elec. Ass’n, 45 F. Supp. 2d 1070 (D.

Colo. 1999).

      25.      The MBTA has also been invoked to charge companies for the

incidental killing wrought by oil spills such as the Exxon Valdez and Deepwater

Horizon disasters, which together killed over a million birds. See Judgment, United

States v. BP Expl. & Prod., Inc, No. 2:12-cr-00292-SSV-DEK (E.D. La. Jan. 29,

2013); Plea Agreement, United States v. Exxon Corp., No. A90-015 CR (HRH) (D.

Alaska Sept. 30, 1991). The MBTA’s application to such catastrophes resulted in

over $100 million in penalties paid as part of plea deals. Much of that money went

directly into the North American Wetlands Conservation Fund to restore habitat for

waterfowl and other wildlife. See 16 U.S.C. § 4406(a); see also, e.g., Press Release,

U.S. Dep’t of Justice, Exxon-Mobil Pleads Guilty to Killing Migratory Birds in Five

States (Aug. 13, 2009), https://www.justice.gov/opa/pr/exxon-mobil-pleads-guilty-

killing-migratory-birds-five-states (plea deal that included $400,000 in MBTA fines

would fund waterfowl rehabilitation and preservation work).




                                          12
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 13 of 37




      26.     In 2001, President Clinton issued an executive order, Responsibilities

of Federal Agencies to Protect Migratory Birds, that applied expressly to incidental

killing and taking and recognized that FWS’s wildlife regulations did so as well.

Exec. Order 13186, § 2(a)-(c), 66 Fed. Reg. 3853 (Jan. 10, 2001) (construing FWS’s

regulatory definition of “take,” 50 C.F.R. § 10.12, to include “take that results from,

but is not the purpose of, the activity in question.”).

      27.     In 2008, the U.S. State Department exchanged formal diplomatic notes

with Canada affirming the countries’ common interpretation that their migratory

bird treaty obligations apply to incidental killing.

      FWS’s Best Management Practices to Address Incidental Killing

      28.     To conserve migratory birds and ensure compliance with the MBTA’s

prohibition on incidental killing, FWS has used a range of strategies and prioritized

a cooperative approach with industry over enforcement actions. See NRDC, 2020

U.S. Dist. LEXIS 143920, at *11. FWS used the MBTA’s enforcement authority to

encourage implementation of best management practices for industries that

incidentally kill and injure migratory birds in the course of their routine operations.

FWS and the Department of Justice brought enforcement actions only in limited

circumstances, such as when an entity had been repeatedly warned of the killing,

and refused to take available measures to minimize it, or when large numbers of

birds were killed (such as the Exxon Valdez and Deepwater Horizon disasters).

These measures helped to reduce impacts on migratory birds, and compliance with

their terms factored into FWS’s MBTA enforcement decisions. Plaintiff



                                            13
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 14 of 37




organizations played a significant role, and expended considerable organizational

resources, in developing and improving many of these best practices.

      29.     In 2015, FWS published a notice of intent to undertake a

programmatic Environmental Impact Statement (EIS) in connection with a

rulemaking for the establishment of an incidental take permitting system under the

MBTA. 80 Fed. Reg. 30,032 (May 26, 2015). Explaining DOI’s “longstanding

position” that the “MBTA applies to take that occurs incidental to, and which is not

the purpose of an otherwise lawful activity,” and that “sources of avian mortality

are becoming more prevalent across the landscape” and “contributing to

continental-scale population declines for many species,” FWS sought public input on

the design of a regulatory system to permit incidental take by industry sources. Id.

at 30,033-34. Specifically, FWS announced that it was contemplating regulations

under 16 U.S.C. § 704(a) that would establish a general conditional authorization

for incidental take by certain industry sectors, so long as companies in those sectors

adhered to best practices for protecting birds—e.g., maintaining protective netting

over oil, gas, and wastewater disposal pits, and using recommended siting practices

and flashing lights for communication towers. Id. at 30,035. FWS explained that an

incidental take authorization program would build on voluntary guidelines and

practices to protect migratory birds and would provide greater certainty for

industry actors that comply with such measures to reduce impacts to birds. Id. at

30,033-34.




                                          14
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 15 of 37




      30.     In furtherance of that rulemaking, then-Solicitor of the Interior Hilary

Tompkins released Opinion M-37041 – Incidental Take Prohibited Under the

Migratory Bird Treaty Act (Jan. 10, 2017) (Tompkins Opinion), which

comprehensively analyzed the MBTA’s text, legislative history, and purpose; the

underlying treaties; past agency practice; and the relevant case law. The Tompkins

Opinion concluded that the “MBTA’s broad prohibition on taking and killing

migratory birds by any means and in any manner includes incidental take and

killing,” and that the “government need not show that a defendant willfully or

intentionally took or killed birds to prove a violation of the MBTA.” Tompkins

Opinion at 2. The opinion also pointed out that “[i]n many cases, simple, relatively

low-cost methods have proven effective in reducing the impacts of these activities on

migratory birds,” including, e.g., “replacing non-flashing warning lights on

communication towers with flashing lights; marking power lines with bird

diverters; implementing greater spacing of insulators on power poles and other

practices to reduce electrocution hazards of power lines; fencing and netting waste

pits; updating mining operations to eliminate the use of tailing ponds, and

employing streamer lines on longline fishing vessels to reduce seabird catch.” Id. at

1. The opinion explained that such modest measures could significantly reduce

adverse impacts on migratory birds, thus reinforcing the importance of interpreting

the MBTA, as DOI had for decades, as applying to foreseeable incidental killing and

taking in appropriate circumstances.




                                          15
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 16 of 37




Defendants’ Reversal in Response to Lobbying by the Oil and Gas Industry

      31.     In February 2017, shortly after President Trump took office, the Acting

DOI Secretary suspended the Tompkins Opinion because it was “written in part to

support regulations . . . that are currently under review by the new

Administration.” Letter from Acting Secretary to Acting Solicitor, Temporary

Suspension of Certain Solicitor M-Opinions Pending Review (Feb. 6, 2017).

      32.     In March 2017, President Trump issued an executive order, Promoting

Energy Independence and Economic Growth, directing federal agencies to review

their policies that purportedly impeded the development and use of oil and natural

gas. Exec. Order 13783, § 2(a), 82 Fed. Reg. 16,093 (Mar. 28, 2017). In its report

responding to the order, DOI identified reevaluating the MBTA’s application to

incidental killing and taking as one policy that would relieve regulatory burdens on

the oil and gas industry. See Report of the Sec’y of the Interior, Review of the

Department of the Interior Actions that Potentially Burden Domestic Energy 32-33

(Oct. 24, 2017).

      33.     Representatives of the oil and gas industry lobbied DOI to issue a new

directive that would eliminate any obligation to avoid killing migratory birds when

engaging in various industrial activities. For example, on August 31, 2017, the

Western Energy Alliance, a trade association that represents oil and natural gas

companies, sent then-Secretary of the Interior Ryan Zinke a letter complaining that

the “implementation and enforcement of incidental take of migratory birds . . . is

inhibiting oil and natural gas development.” The letter urged Secretary Zinke to



                                          16
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 17 of 37




issue “guidance that [the] MBTA does not give FWS the authority to regulate

incidental take for [sic] migratory birds.” On November 3, 2017, the Director of

Government Relations for the Independent Petroleum Association of America wrote

to the Deputy Director of DOI’s Office of External Affairs with the subject line

“MBTA,” asking “Any word on the solicitor’s opinion yet?”

      34.     Following such lobbying by representatives of the oil and gas industry,

on December 22, 2017, the Solicitor’s Office issued Opinion M-37050 – The

Migratory Bird Treaty Act Does Not Prohibit Incidental Take (Dec. 22, 2017)

(Jorjani Opinion). The Jorjani Opinion reversed Defendants’ longstanding

interpretation of the MBTA, concluding that it does not apply to the incidental

killing or taking of migratory birds. The Jorjani Opinion stated that the MBTA

encompasses only “affirmative actions that have as their purpose the taking or

killing of” birds. Under this new directive, only bird deaths that occurred in the

course of hunting and poaching or similar activities, the precise purpose of which is

the killing or taking of migratory birds, were covered. According to the Jorjani

Opinion, an activity does not violate the MBTA, regardless of how many birds it

foreseeably kills or its overall impact on migratory bird populations, so long as the

activity is undertaken without an “affirmative” intention to kill or take birds. The

Jorjani Opinion “permanently” withdrew and replaced the Tompkins Opinion.

      35.     On December 22, 2017, the Principal Deputy Director of FWS told

FWS personnel that “[t]oday, the Department of the Interior Solicitor’s Office issued

a binding opinion that will change the way [FWS] implements and enforces the



                                          17
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 18 of 37




[MBTA].” Among other immediate actions to implement the Jorjani Opinion, FWS

announced that it had suspended all investigations of incidental killing and would

not undertake any new investigations or prosecutions.

      36.     The Jorjani Opinion was severely criticized by high-ranking DOI and

FWS officials from prior administrations of both parties. For example, in a January

2018 letter, seventeen high-ranking DOI and FWS officials from the Nixon, Ford,

Carter, George H.W. Bush, Clinton, George W. Bush, and Obama Administrations

“requested that [Secretary Zinke] suspend this ill-conceived opinion,” which was

“contrary to the long-standing interpretation by every administration (Republican

and Democrat) since at least the 1970s.” The officials explained that the Jorjani

Opinion’s “new, contrived legal standard . . . creates a huge loophole in the MBTA”

and “needlessly undermines . . .the effectiveness of the migratory bird treaties, and

diminishes U.S. leadership” in migratory bird conservation. The officials also

stressed that “[a]ll the past administrations for which we have worked have struck

a balance and worked diligently and in good faith with industries that had

significant impacts on birds . . . to reasonably address unintended take.”

      37.     Rather than withdraw or suspend the Jorjani Opinion, DOI and FWS

took additional steps to implement it. In an April 2018 guidance memorandum,

FWS instructed its staff that, as a result of the Jorjani Opinion, the agency “will

ensure that [its actions] are not based on, nor imply authority, under the MBTA to

regulate incidental take of migratory birds.” Memorandum from Principal Deputy

Dir., Fish & Wildlife Serv., to Serv. Directorate, Guidance on the Recent M-Opinion



                                          18
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 19 of 37




Affecting the Migratory Bird Treaty Act (April 11, 2018) (FWS Guidance). As an

example, FWS explained that, pursuant to the Jorjani Opinion, demolishing a

structure with known nesting owls inside would no longer be considered an MBTA

violation so long as the “purpose” of the action was to remove the structure, rather

than kill the owls.

      38.     FWS also announced that, as a result of the Jorjani Opinion, it would

no longer consider promulgating regulations to create a permitting program for

incidental take of migratory birds, as it had previously intended. See 83 Fed. Reg.

24,080 (May 24, 2018). FWS explained that such regulations would have “provided

protection for entities that had taken efforts to reduce incidental take by

[implementing] appropriate conservation measures to avoid or reduce avian

mortality,” but that “[d]ue to issuance of the [Jorjani Opinion], the actions

[previously] contemplated” were “superseded, and we are no longer pursuing action

on the [programmatic EIS]” the public was previously told would be prepared. Id.

      39.     Companies responsible for migratory bird deaths responded to the

Jorjani Opinion by eliminating or reducing their prior efforts to prevent or minimize

avoidable bird deaths. For example, some companies failed to maintain birdproof

netting that would otherwise prevent birds from drowning or being poisoned in oil

waste pits. Documents obtained by Plaintiffs under the Freedom of Information Act

demonstrated that, relying on the Jorjani Opinion and the FWS Guidance,

Defendants stopped requiring companies to protect birds and informed companies




                                          19
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 20 of 37




that they were under no obligation to take steps they had previously undertaken to

avoid or minimize bird deaths.

      40.     Although the Jorjani Opinion effectuated a dramatic shift in DOI’s and

FWS’s longstanding policy and practice by eliminating any legal requirement for

industry actors to minimize or mitigate their activities’ foreseeable incidental

impacts on migratory birds, including birds that are actively breeding and nesting,

DOI and FWS did not conduct any NEPA review before issuing or implementing the

Jorjani Opinion. NEPA requires federal agencies to take a “hard look” at

environmental impacts before taking actions affecting the environment.

Constitution Pipeline Co., LLC v. N.Y. State Dep’t of Envt’l Conservation, 868 F.3d

87, 100 (2d Cir. 2017). In particular, NEPA requires preparation of an EIS for every

“major [f]ederal action[] significantly affecting the environment.” 42 U.S.C.

§ 4332(2)(C). An EIS must analyze the “environmental impact of the proposed

action” and “any adverse environmental effects which cannot be avoided should the

proposal be implemented.” Id. § 4332(2)(C)(i), (ii).

      This Court Vacated the Jorjani Opinion as Contrary to the MBTA

      41.     In May 2018, six of the Plaintiff conservation organizations here

brought suit in this Court challenging the Jorjani Opinion. In September 2018,

eight states filed a similar lawsuit. All of the Plaintiffs claimed that the opinion

misconstrued the MBTA and should be set aside under the judicial review

provisions of the Administrative Procedure Act. A number of the Plaintiffs further




                                           20
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 21 of 37




claimed that the opinion and FWS Guidance had been unlawfully promulgated

because DOI and FWS failed to comply with NEPA before adopting them.

      42.     In July 2019, the Court consolidated the lawsuits and, in relevant part,

denied Defendants’ motions to dismiss on standing and other grounds. NRDC v.

U.S. Dep’t of the Interior, 397 F. Supp. 3d 430 (S.D.N.Y. 2019).

      43.     On August 11, 2020, the Court granted summary judgment for all of

the Plaintiffs on their claim that “DOI’s interpretation of the MBTA” as set forth in

the Jorjani Opinion “must be set aside as contrary to law under the [APA].” NRDC,

2020 U.S. Dist. LEXIS 143920, at *7. The Court held that the MBTA’s unambiguous

text “controls this case” because the statue’s “clear language making it unlawful ‘at

any time, by any means or in any manner, to . . . kill . . . any migratory bird’

protected by the conventions is in direct conflict with the Jorjani Opinion.” Id. at

*28. In addition, the Court ruled that the Jorjani Opinion’s interpretation runs

counter to the MBTA’s purpose of protecting migratory bird populations. Id. at *26.

      44.     The Court’s comprehensive decision rejected the Jorjani Opinion’s

justifications for its narrow interpretation of the MBTA. For example, with regard

to DOI’s argument that “the constitutional avoidance canon supports its

interpretation because otherwise ‘kill’ risks being unconstitutionally vague,” the

Court held that, “because the statute is unambiguous, using avoidance to create

ambiguity or to distort the plain text is improper,” and, in addition, the MBTA “is

subject to regulatory exception, mitigating concerns about arbitrary enforcement.”

NRDC, 2020 U.S. Dist. LEXIS 143920, at *36-38.



                                           21
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 22 of 37




      45.      The Court held that vacatur—rather than remand alone, as DOI

requested—was the proper remedy, because “[v]acating the Opinion simply undoes

a recent departure from the agency’s prior longstanding position and enforcement

practice.” NRDC, 2020 U.S. Dist. LEXIS 143920, at *46-47.

      Defendants’ Proposed Regulation to Codify the Jorjani Opinion

      46.      In February 2020—while the challenges to the Jorjani Opinion were

pending in this Court—FWS published in the Federal Register a proposed

regulation to codify the Jorjani Opinion’s interpretation of the MBTA. 85 Fed. Reg.

5915 (Feb. 3, 2020). Stating that the “Office of the Solicitor performs the legal work

for the Department of the Interior, including [FWS],” the agency set forth legal and

policy justifications for its proposed rule that mirrored those in the Jorjani Opinion.

Id. at 5916-23.

      47.      At the same time, FWS informed the public that it intended to prepare

an EIS that would “assess the impacts of codifying the Solicitor’s Opinion, M-37050

and the effects on migratory bird populations of mortality resulting from incidental

take.” 85 Fed. Reg. 5913, 5914 (Feb. 3, 2020). FWS requested information on the

“scope of the draft environmental review” that should be performed under NEPA.

Id. at 5915.

      48.      While FWS purported to solicit public comment for the purpose of

engaging in an objective assessment of whether to issue a rule codifying the Jorjani

Opinion, a January 30, 2020 press release issued by the agency belied any such

objectivity. FWS’s press release, in a “What They Are Saying” Addendum, set forth



                                          22
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 23 of 37




statements supporting the proposed rule from representatives of the oil and gas

industry, among others, who had been given preferential early notification of the

proposed rule and an opportunity to comment on it publicly before it had been made

available for general public comment.

      49.     By letter dated February 4, 2020, David Klinger, who had worked in

FWS’s Office of Public Affairs from 1977-2012, requested “prompt clarification,

public disavowal, and immediate withdrawal” of the press release, explaining that

“[s]oliciting and promoting a series of apparently orchestrated and one-sided

comments prior to the opening of a formal public comment period, and

posting them online within the context of an official Department of the Interior

agency news release, is a serious breach of communications ethics, contrary to a

tradition of impartiality and adherence to procedure that has been scrupulously

maintained by your agency’s Office of Public Affairs for decades.” (Emphasis in

original). Similarly, a March 13, 2020 letter sent to the DOI Inspector General by

ten retired DOI Public Affairs, External Affairs, and Communications Officers

which “represent[ed] over 200 years of experience in Interior Department

communications,” explained that the January 30 press release was a “bizarre and

unacceptable departure from the past practices of the Interior Department under

both Republican and Democratic Administrations,” and that “it is our

understanding that professional staff within [FWS’s] Division of Migratory Bird

Management were urged, if not pressured, to assist in providing misleading

information to the public or to otherwise violate their professional ethics.”



                                          23
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 24 of 37




      50.     In their comments on the proposed regulation, Plaintiffs explained that

the Jorjani Opinion’s interpretation of the MBTA violates the statute’s plain

language and conservation purposes, and that none of FWS’s proffered rationales

for codifying the opinion justified eviscerating protections afforded to migratory

birds under the agency’s longstanding practice and policy. Plaintiffs provided

examples—based on FWS’s records obtained under FOIA—of how implementation

of the Jorjani Opinion was harming migratory birds throughout the country,

including by causing the abrupt termination of active investigations into bird

deaths; the abandonment of measures designed to minimize and mitigate bird

deaths; a cessation of reporting of bird kills by oil and gas companies, among others;

and confusion among FWS enforcement agents and other officials as to how the

MBTA should be applied under the new interpretation.

      51.     Multiple federally recognized Native American Tribes objected to the

proposal on the grounds that its adoption would violate Tribe-specific treaties

dating back to the mid-1800s and that FWS would be violating the federal

government’s trust obligations towards the Tribes by proceeding with the proposal.

      52.     Plaintiffs and many others urged FWS to abandon the proposed rule,

withdraw the Jorjani Opinion, and resume its prior enforcement practices along

with consideration of a comprehensive permitting system for incidental take.

According to an assessment of the comments by contractors for FWS, over 99% of

the public comments submitted to FWS opposed the proposed rule.




                                          24
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 25 of 37




      53.     Plaintiffs and other commenters advised FWS that, if the agency

proceeded with its rulemaking, its NEPA analysis should evaluate how many birds

had already been lost due to the Jorjani Opinion as well as the likely future impacts

on bird populations, particularly imperiled and declining species. Plaintiffs

explained that a “hard look” at impacts under NEPA should address which species

have and will be affected; the industrial activities involved; and the specific

minimization and mitigation measures previously followed that had been

abandoned as a result of the Jorjani Opinion or would likely be abandoned in the

future should the Opinion be codified. Plaintiffs’ comments also explained that the

Service was obligated by NEPA as well as the Endangered Species Act, 16 U.S.C.

§ 1536(a)(2), to analyze the effect of the opinion and proposed rule on species

already listed as endangered or threatened as well as species not presently listed

but that will be pushed closer to extinction because they lost MBTA protections.

      FWS’s Draft Environmental Impact Statement

      54.     In May 2020, FWS issued a draft EIS (DEIS) for public comment. The

DEIS stated that the “purpose and need” of the proposed action was to “provide

legal certainty for the public regarding what actions are prohibited under the

MBTA” and to “provide an official regulatory definition of the scope of the [MBTA]

as it relates to incidental take of migratory birds.” DEIS at 3. The “purpose and

need” statement made no reference to the MBTA’s statutory purpose of promoting

migratory bird conservation. Id.




                                           25
             Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 26 of 37




       55.     To meet the narrowly defined “purpose and need,” FWS “propose[d] a

no action and two action alternatives to be analyzed in this draft EIS.” DEIS at 4.

“Under the No Action Alternative”—which, under NEPA regulations, is supposed to

serve as the baseline for consideration of impacts associated with a proposed

action—FWS “would continue to implement the MBTA consistent with the direction

given in the [Jorjani Opinion], which defines the scope of the MBTA to exclude

incidental take,” notwithstanding the fact that the Jorjani Opinion’s reversal of

longstanding policy and practice was never subjected to any NEPA review.

       56.     The DEIS considered only two “Action Alternatives” in any detail.

Under one alternative, FWS would promulgate a regulation that would “be

consistent with the [Jorjani Opinion’s] conclusion that the MBTA’s prohibitions . . .

are limited to intentional actions directed at migratory birds, their nests, or their

eggs.” DEIS at 5. The DEIS stated that this was FWS’s “preferred alternative

because it complies with the Solicitor’s legal analysis of the scope of the MBTA and

reduces the regulatory burden on the public and the enforcement burden on [FWS’s]

law enforcement officers.” Id. Under the other “Action Alternative,” FWS “would

promulgate a regulation to implement the MBTA as it applies to incidental take

under the prior interpretation outlined in M-Opinion 37041 [the Tompkins

Opinion],” i.e., the agency would “revert” to its longstanding “view [of] the incidental

take of migratory birds as a violation of the MBTA.” Id. According to the DEIS,

“[t]here would be no initial regulatory framework to authorize incidental take under

this alternative.” Id.



                                           26
             Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 27 of 37




       57.     The DEIS stated that FWS “considered” two additional alternatives

“but determined not to carry them forward for further analysis because they do not

meet the purpose and need for the proposed action.” DEIS at 5. Under one of those

alternatives, FWS would withdraw the Jorjani Opinion and “subsequently

establish[] a regulatory general-permit framework” for incidental take, which, e.g.,

could “establish[] best practices as permit conditions to reduce or avoid . . . hazards”

to migratory birds. Id. at 6. According to the DEIS, FWS “eliminated this

alternative from further review at this time because developing a general-permit

system would be a complex process” and “goes beyond the current purpose and need

of simply providing regulatory certainty regarding [FWS’s] interpretation of the

MBTA as it relates to incidental take.” Id.

       58.     Under the other alternative FWS eliminated from further review, the

agency would withdraw the Jorjani Opinion and “develop an enforcement policy

requiring gross negligence to establish a misdemeanor violation of the MBTA.”

DEIS at 6. FWS eliminated this alternative because it “would have established a

minimum mens rea of gross negligence before the [agency] could enforce the

statute’s misdemeanor provision,” but “[m]ost federal courts have concluded that

this provision” should be “treated as a strict liability violation.” Id. at 7.

       59.      As to the “no action” and two action alternatives that FWS stated

would be “analyzed,” the DEIS contained only a conclusory assessment of impacts.

The DEIS acknowledged that the effect on migratory birds of both the “no action”

alternative of maintaining the Jorjani Opinion and the alternative of formally



                                            27
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 28 of 37




codifying the Opinion would be “[l]ikely negative” and result in “increased bird

mortality” that “may be significant” as companies refrain from implementing “best

practices” designed to avoid or minimize bird deaths. DEIS at 8, 46. For example,

the DEIS conceded that “reduced incentives for netting oil pits . . . is likely to result

in more birds dying in uncovered pits.” Id. at 50. But FWS made no effort to analyze

the magnitude of these adverse effects or the extent to which they would have

population-level of species-level impacts on migratory birds.

      60.     Plaintiffs and others—including former DOI and FWS officials and

employees—submitted comments explaining that FWS’s analysis of adverse impacts

fell far short of NEPA’s “hard look” requirements. They also pointed out other flaws

and omissions in the DEIS, including: (1) the lack of consideration of impacts on

Native American and other cultural interests; (2) the failure to consider adverse

effects on U.S. treaty obligations to conserve migratory birds that cross

international boundaries; (3) the inconsistency between FWS’s reliance on

industrial “best practices” as mitigation for the adverse effects of the proposed rule

and FWS’s simultaneous concession that the proposed rule will eliminate any

incentive to implement such practices; (4) the impropriety of using, as a baseline “no

action” alternative, a Solicitor’s Opinion that had never gone through NEPA review

and reversed decades of agency policy and practice; and (5) the failure to evaluate

reasonable alternatives that would afford industry more regulatory certainty while

also furthering bird conservation—such as a general permitting system.




                                           28
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 29 of 37




      61.     In comments on the DEIS as well as the proposed rule, the

Government of Canada told FWS that the proposal to continue or codify the Jorjani

Opinion “is inconsistent with previous understandings between . . . Canada and the

[United States] and is inconsistent with the long-standing protections that have

been afforded to non-targeted birds under the [Canada Convention].” Canada

further stated that “removing the prohibition on any management of incidental take

would cause significant ecological harm to migratory bird species” and “will

substantially increase migratory bird mortality and threaten populations . . . in

contravention of the Convention.”

      FWS’s Adoption of a Final Regulation Codifying the Jorjani Opinion
      Notwithstanding Its Vacatur by this Court

      62.     Following this Court’s August 11, 2020 decision declaring the Jorjani

Opinion unlawful and vacating it on that basis, the Plaintiff organizations in that

litigation wrote to the FWS Director and DOI on September 3, 2020 requesting that

FWS withdraw the proposal to codify the illegal opinion. Likewise, the Chairman of

the Stillaguamish Tribe of Indians, by letter dated August 27, 2020, requested that

DOI and FWS withdraw the proposal “in light of the recent federal court ruling”

because “[g]iven that the proposed rule merely implements the Jorjani Opinion,

which the federal court has vacated as unlawful, both logic and respect for the rule

of law now dictate that you withdraw the proposed rule immediately.”

      63.     Instead, FWS issued a final EIS (FEIS) in November 2020 that largely

mirrored the DEIS. In issuing the FEIS, FWS did not rectify any of the flaws or

omissions identified by Plaintiffs and other commenters. To the contrary, FWS

                                          29
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 30 of 37




compounded its errors by describing the “No Action Alternative”—i.e., the status

quo that would be maintained in the absence of the proposed rule—as “[c]ontinuing

to implement the MBTA consistent with the interpretation established by [the

Jorjani Opinion],” notwithstanding the Court’s Order vacating the Opinion. FEIS

at 5 (emphasis added). The FEIS acknowledged that “a[f]ter issuance of the

proposed rule and draft EIS, a federal district court vacated [the Jorjani Opinion],”

id. at 13, but did not set forth a legal justification for continuing to implement a

vacated agency decision document beyond asserting that “[w]e respectfully disagree

with the district court’s holding” and the “court’s vacatur of the [Jorjani Opinion]

does not directly affect our rulemaking process.” Id.

      64.     As with the DEIS, the FEIS conceded that continuing to implement the

Jorjani Opinion—with or without codification in a rule—would “likely” have

“negative” effects on migratory birds because there “would likely be a reduction in

the number of best practices implemented.” FEIS at 8. However, the FEIS did not

take a hard look at the extent of those impacts or which species and populations of

birds would be most affected and by what industrial activities. Id. The FEIS also

conceded that continuing to implement the interpretation in the Jorjani Opinion

would “likely” have “negative” effects on “biological resources” other than birds, on

“ecosystem services” performed by birds, and on “cultural resources,” but failed to

set forth any meaningful analysis of the extent or nature of such adverse effects. Id.

at 8-9. As with the DEIS, the FEIS defined the “purpose and need” for the action in

a manner that excludes any concern for conservation of migratory birds or the



                                           30
             Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 31 of 37




purpose of the statute. The FEIS again failed to analyze reasonable alternatives,

including an incidental take permitting regime that would both further bird

conservation and afford affected industries greater regulatory certainty.

       65.     Following publication of the FEIS, the U.S. State Department received

additional comments from the Government of Canada expressing concerns over

FWS’s plan to codify the Jorjani Opinion, including that Canada considers efforts to

mitigate incidental take mortality to be at the “core” of the Convention between the

countries; that removal of this protection would result in unmitigated risks to

vulnerable bird populations in both countries; and that FWS should at least clearly

identify the impacts of the proposed changes on migratory birds and how it will

mitigate any expected negative impacts. FWS also received a peer-reviewed study—

omitted from the FEIS—estimating that there was a decrease of 6 million birds in

the U.S. between 2018 and 2019, i.e., during a time period the Jorjani Opinion was

in effect.

       66.     On December 31, 2020, FWS issued a Record of Decision that was the

culmination of the agency’s NEPA process and stated that FWS had decided to

“promulgat[e] a regulation that defines the scope of the MBTA’s prohibitions to

include only actions directed at migratory birds” as provided in the Jorjani Opinion.

FWS, Record of Decision, Regulations Governing Take of Migratory Birds (December

2020) (ROD), at 2. The ROD stated that, if FWS had decided to adopt the “No Action

Alternative,” the agency would have “continue[d] to implement the MBTA

consistent with the direction in the [Jorjani Opinion],” notwithstanding the



                                          31
             Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 32 of 37




Opinion’s “vacatur by the District Court for the Southern District of New York.” Id.

at 4 (emphasis added). FWS did not explain the legal basis on which it could

continue to implement an agency decision that had been vacated by this Court.

       67.     On January 7, 2021, FWS published a final regulation in the Federal

Register. 86 Fed. Reg. 1134 (Jan. 7, 2021). The regulation, which is set to take effect

on February 8, 2021, codifies the vacated and unlawful Jorjani Opinion by providing

that the MBTA’s prohibitions “apply only to actions directed at migratory birds,

their nests, or their eggs. Injury to or mortality of migratory birds that results from,

but is not the purpose of, an action (i.e., incidental taking or killing) is not

prohibited by the [MBTA].” Id.

       68.     The preamble to the final rule concedes that the rule is contrary to this

Court’s interpretation of the MBTA and the Court’s vacatur of the Jorjani Opinion.

86 Fed. Reg. at 1145.

       69.     The final rule preamble states that FWS is “aware of the recent science

that demonstrates that North America has lost nearly 3 billion birds over the last

50 years” and “acknowledges that birds are currently in decline.” 86 Fed. Reg. at

1147-48. The preamble also acknowledges that “incidental take of migratory birds

has a negative impact on many migratory bird populations”; that this “rule will

have some negative effects on populations of some species”; and that “this rule could

potentially be a contributing factor in the future [Endangered Species Act] listing of

a migratory bird species.” Id. at 1149, 1158-59. The preamble asserts that these

adverse impacts will be mitigated through “industry best practices” that are



                                            32
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 33 of 37




“indispensable” to migratory bird conservation, id. at 1157, but at the same time

concedes that “entities that currently employ mitigation measures to reduce or

eliminate incidental migratory bird take” will in fact “reduce or curtail these

activities” in response to continued implementation of the Jorjani Opinion. Id. at

1159. The preamble makes no effort to reconcile such inconsistencies.

      70.      Along with the final rule, FWS issued a regulatory impact analysis

conceding that the rule will confer “minimal” economic benefits on businesses “due

to the fact that mitigation costs are small relative to the cost of projects.” 86 Fed.

Reg. at 1162. Nowhere in the rule or elsewhere has FWS endeavored to calculate

the economic costs associated with inflicting negative effects on migratory bird

populations.

                                       CLAIMS

                                      Count One

        The Rule Violates the MBTA and is Arbitrary and Capricious

      71.      The Jorjani Opinion contravenes the plain language and conservation

purpose of the MBTA, including for the same reasons as those enumerated by this

Court in its decision finding the Jorjani Opinion unlawful.

      72.      In adopting the final rule, FWS failed adequately to respond to public

comments, including comments urging FWS to consider an incidental take

permitting program as a reasonable alternative that would both promote bird

conservation and also afford industry the increased regulatory certainty that FWS

has proffered as a central rationale for the rule. The explanation for the rule is also



                                           33
            Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 34 of 37




internally inconsistent in key respects, including by claiming that adverse effects of

the rule will be mitigated by “voluntary” measures while conceding that the rule

eliminates (and is designed to eliminate) the legal incentive for companies to adopt

and implement such measures.

      73.     For these reasons, the rule is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law” and must be set aside under the

Administrative Procedure Act. 5 U.S.C. § 706(2)(A).

                                     Count Two

                            Defendants Violated NEPA

      74.     Defendants violated NEPA by using an invalid baseline for its

environmental analysis when it characterized its continued implementation of the

unlawful Jorjani Opinion as the “no action” alternative in its FEIS. That baseline

was invalid both because the Jorjani Opinion had already been vacated by this

Court and because Defendants never conducted any NEPA review before issuing

and implementing the Jorjani Opinion’s dramatic reversal of longstanding policy

and practice under the MBTA.

      75.     Defendants also violated NEPA by adopting an FEIS that failed to

take the requisite hard look at the environmental impacts of the rule and did not

evaluate all “reasonable alternatives,” such as adopting an incidental take

permitting program. 50 C.F.R. § 1502.14(a). The FEIS’s statement of “purpose and

need” is also arbitrarily narrow because it entirely excludes any concern for




                                           34
               Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 35 of 37




promoting the conservation of migratory birds or limiting the killing and injuring of

birds.

         76.     Consequently, by violating NEPA, FWS acted “without observance of

procedure required by law.” 5 U.S.C. § 706(2)(D).


                                 REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully that request this Court:

         A.      Declare that the rule, FEIS, and ROD violate the MBTA, NEPA, and

Administrative Procedure Act;

         B.      Vacate the rule, FEIS, and ROD;

         C.      Reinstate Defendants’ interpretation and policy regarding MBTA

coverage in existence before the Jorjani Opinion;

         D.      Award Plaintiffs their costs of litigation; and

         E.      Grant Plaintiffs such other relief as the Court deems just and proper.


                                     Respectfully submitted,

                                     /s/ Ethan I. Strell
                                     Ethan I. Strell
                                     Lorraine Sciarra
                                     National Audubon Society
                                     225 Varick St.
                                     New York, NY 10014
                                     (212) 979-3000
                                     estrell@audubon.org
                                     lsciarra@audubon.org

                                     Counsel for National Audubon Society




                                              35
Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 36 of 37




                    /s/ Ian Fein
                    Ian Fein (pro hac vice applicant)
                    Mary Katherine Umekubo
                    Gonzalo E. Rodriguez
                    Natural Resources Defense Council
                    111 Sutter Street, 21st Floor
                    San Francisco, CA 94104
                    (415) 875-6100
                    ifein@nrdc.org
                    kumekubo@nrdc.org
                    grodriquez@nrdc.org

                    Counsel for NRDC and NWF

                    /s/ William F. Sheehan
                    William F. Sheehan (pro hac vice applicant)
                    American Bird Conservancy
                    4301 Connecticut Ave., N.W.
                    Washington, D.C. 20008
                    (202) 234-7181
                    Wsheehan123@gmail.com

                    Counsel for American Bird Conservancy

                    /s/ Eric R. Glitzenstein
                    Eric R. Glitzenstein (pro hac vice applicant)
                    Center for Biological Diversity
                    1411 K Street, N.W., Suite 1300
                    (202) 849-8401
                    eglitzenstein@biologicaldiversity.org

                    /s/ Ryan Shannon
                    Ryan Shannon (pro hac vice applicant)
                    Center for Biological Diversity
                    P.O. Box 11374
                    Portland, OR 97211
                    (971) 717-6407
                    rshannon@biologicaldiversity.org

                    Counsel for Center for Biological Diversity




                            36
Case 1:21-cv-00448 Document 1 Filed 01/19/21 Page 37 of 37




                    /s/ Jason C. Rylander
                    Jason C. Rylander (pro hac vice applicant)
                    Defenders of Wildlife
                    1130 17th Street, N.W.
                    Washington, D.C. 20036
                    (202) 772-3245
                    jrylander@defenders.org

                    Counsel for Defenders of Wildlife

                    /s/ Bridget Lee
                    Bridget Lee
                    Sierra Club
                    9 Pine Street, Suite D
                    New York, NY 10005
                    (845) 323-5493
                    bridget.lee@sierraclub.org

                    Counsel for Sierra Club




                            37
